NUMBER 13-18-00163-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


STEVEN DOUGHERTY,                                                               Appellant

                                             v.

THE STATE OF TEXAS                                                              Appellee.


              On appeal from the 156th Judicial District Court
                          of Bee County, Texas.



                 ORDER TO FILE APPELLEE’S BRIEF
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on September 13, 2018. The State has filed and been granted two

extensions to file its brief and its most recent extension allowed it to file its brief on or

before February 8, 2019. Appellee has not filed a brief in the five months since its brief

was due. The Court, having fully examined the record and appellant’s brief, hereby
ORDERS appellee to file its brief with this Court within ten (10) days of this order.

Otherwise, the Court will consider this cause based upon the record and appellant’s brief.

      IT IS SO ORDERED.

                                                                     PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of August, 2019.




                                            2